DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,499,965 to Sheffield (Sheffield).

As to claim 1, Sheffield discloses a flavor dispenser device comprising: a first housing (120), wherein the first housing comprises: a tape cartridge (10, 15a and 15b), which includes one or more flavor strip (10); and a drive mechanism (110a, 110b and 116) to advance the tape cartridge inside the first housing, wherein the one or more flavor strip is dispensed from the first housing in case the drive mechanism is in operation (see Figures 1-5; see also column 3, line 34 to column 4, line 9).

As to claim 2, Sheffield discloses an actuator (114) operably coupled to the drive mechanism to actuate the drive mechanism.



As to claim 5, Sheffield discloses the feeder pivots about the drive mechanism compartment of the first housing, such that the position of the feeder with respect to the first housing is adjustable (see Figures 1 and 2).

As to claim 6, Sheffield discloses the drive mechanism is positioned in a drive mechanism compartment of the first housing and the tape cartridge is positioned in a cartridge compartment of the first housing (see Figures 3 and 5); and wherein the drive mechanism compartment is relatively closer to a subject's mouth as compared to the cartridge compartment of the first housing (see Figures 3-5).

As to claim 7, Sheffield discloses the one or more flavor strips are sandwiched between a first film (15a) and a second film (15b).

As to claim 8, Sheffield discloses the one or more flavor strip is sandwiched by an adhesive (see Figure 3; see also column 3, lines 44-46); and wherein the one or more flavor strip is dispensed one at a time from the first housing (see Figures 2-5; see also column 4, lines 34-53).



As to claim 10, Sheffield discloses the flavor dispenser further comprises an actuator (114) operably coupled to the drive mechanism; wherein the drive mechanism comprises a first spool gear (116 on 110a) and a second spool gear (116 on 110b) positioned such that the first spool gear drives the second spool gear (see column 3, line 63 to column 4, line 9); and wherein the first spool gear is actuated by the actuator (see Figures 3-5).

As to claim 11, Sheffield discloses the tape cartridge is split into first film (15a) and the second film (15b), in the feeder, are spooled at the first spool gear and the second spool gear, respectively; and wherein the actuator actuating the first spool gear advances the tape cartridge in the first housing through the feeder (see column 4, line 54 to column 5, line 1; see also Figures 3-5).

As to claim 12, Sheffield discloses the one or more flavor strip is made of an edible material or a dissolvable material (see column 3, lines 40-44).



As to claim 18, Sheffield discloses the tape cartridge is split into first film (15a) and the second film (15b), in the feeder, and wherein the first film and the second film are spooled at the first spool gear and the second spool gear, respectively (see column 4, line 54 to column 5, line 1; see also Figures 3-5).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,499,965 to Sheffield.

As to claim 19, Sheffield discloses the claimed invention above but does not expressly disclose the outer surface of the first film is blue in color; and wherein the outer surface of the first film comprises one or more black strip.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art to have made the outer surface of the first film of Sheffield blue and the outer surface of the first film with one or more black strip since applicant has not disclosed that making the first film a certain color solves a stated problem or is used for a particular purpose.  Furthermore, the modification involves a simple color change according to known methods to achieve predictable results.





Allowable Subject Matter
Claims 13-16 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art of record does not show the second housing having an LED that reflects light off the tape cartridge which is received by a photoresistor along with the other limitations of the claim.  As to claim 13, the prior art of record does not show a head mounting frame having a flavor dispenser and a controller operating an actuator along with the other limitations of the claim.  Claims 14-16 also contain allowable subject matter for further limiting the allowable subject matter of claim 13 from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 3,628,829 to Heilig; 6,848,593 to Papp; 6,962,266 to Morgan et al. and 10,376,446 to Lee et al. and US Patent Application Publications 2008/0173665 to Oshinski et al. and 2010/0018987 to Hamer show flavor dispensers having a housing, a tape cartridge and a drive mechanism.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/12/2021